BY THE COURT.
When a petition for a new highway is filed, “ the clerk shall issue an order of notice, with a copy of the petition, * * and the petitioners shall cause a certified copy of the same to be given to” the town officers. Gen. Stats., ch. 68, sec. 2. The copy may be served by one of the petitioners. Where a private individual may serve a copy of an order, he may himself attest the copy. Stone v. Anderson, 25 N. H. 221, which is an authority to this point, was followed in Adams, Adm’r, v. Gookin, Rockingham, Dec. Term, 1867, where it was held that a copy of a writ of entry on a mortgage served out of the State on a non-resident defendant and attested by a private individual serving the same, was “ such a true and attested copy of the writ as is required by law.” The method of giving notice adopted in the present case is believed to have the sanction of long continued usage; see Eastman, J., in Stone v. Anderson, 25 N. H. 221, 225; Bell’s Town Officer, edition of 1866, 170, 171; Morrison’s Town Officer, 224.

Motion to dismiss denied.